In an action to recover damages for personal injuries, etc., the defendant Nesenger Chevrolet, Inc., appeals from an order of the Supreme Court, Queens County (Smith, J.), dated November 10, 1993, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that there remain material issues of fact as to whether the vehicle which struck the injured plaintiff was owned or controlled by the defendant Nesenger Chevrolet, Inc. Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.